Cooley, J.
This is a proceeding to review the action of the respondent in laying out a highway. Two defects appear in the action taken. •
1. The report of the commissioner filed with the township clerk did not show that notice of the application and of a hearing upon it had been given to the parties interested. The commissioner now shows, however, by his return to this writ, that notice was given in due form.
2. The report as filed does not show when the hearing took place. It would therefore be fatally defective, even had proof of notice been duly filed, because it does not show that the commissioner’s action took place.on the day fixed in the notices for the hearing, and does not, therefore, show that the parties interested had an opportunity to be heard.
The proceedings must be quashed, but without costs.
The other Justices concurred.